FILED
                              NOT FOR PUBLICATION                             AUG 02 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KULWANT SINGH BAINS,                               No. 08-71591

                Petitioner,                        Agency No. A072-116-005

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

          Kulwant Singh Bains, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying his motion to reopen his deportation proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. Reviewing


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010),

we deny the petition for review.

      The IJ did not abuse her discretion in denying Bains’ motion to reopen

because the record shows that he was personally served with a hearing notice

ordering him to appear on March 26, 1997, see 8 U.S.C. § 1252b(a)(2),(c)(1)

(repealed 1996), and because he failed to demonstrate changed circumstances in

India, see Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The critical

question is . . . whether circumstances have changed sufficiently that a petitioner

who previously did not have a legitimate claim for asylum now has a well-founded

fear of future persecution.”).

      PETITION FOR REVIEW DENIED.




                                          2                                      08-71591